Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
	Claims 1 – 4, 9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2). Claims 5 – 8, 10, 12, 14, 16, and 17 are rejected under 35 USC § 103.
Response to Arguments 
	The following is in response to the applicant’s remarks filed 08/26/2021.
	The applicant argues that the previously cited art fails to teach the newly amended limitations appearing in the amended claims 1 and 12, as well as the limitations of the new claims 16 and 17. Additionally, the applicant argues that one of ordinary skill in the art would not have modified the length of the fibers of Huang in view of the teachings of Harada as the length of the fibers in Huang are selected to control the porosity of the resulting porous sheet.
	The examiner respectfully disagrees with the arguments regarding claims 1, 5, and 17. Regarding the argument directed at claim 1, the disclosure of Huang not including an example wherein the thermoplastic fiber selected has a melting point below the pressing temperature of 277 ºC does not limit the disclosure from teaching an embodiment that does contain this feature. Regarding the argument directed at claims 5 and 17, the cited paragraphs of Huang (paragraphs 0023 – 0024) alleged to discourage one from selecting the thermoplastic fiber length taught in Harada do not teach a relationship between thermoplastic length and the porosity of the resulting sheet. Moreover, there has not been given sufficient reason to make persuasive an argument that Huang teaches away from the selection. 

	 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4, 9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang, US20040229993A1. 

Regarding claim 1, Huang teaches a fuel cell separator conductive sheet (thermoplastic composite used for making fuel cell bipolar plates)[0003] comprising:
a conductive filler (graphite particles)[0008];
a first organic fiber (reinforcing fibers)[0018]; and
a second organic fiber (thermoplastic fibers)[0008],
wherein the first organic fiber has a melting point of higher than a heating temperature at which the conductive sheet is molded to produce a fuel cell separator (the composite sheet material wherein reinforcing fibers are distributed throughout the sheet and are held together by melted thermoplastic fibers)[0018][0024], and
the second organic fiber has a melting point of lower than the heating temperature (the thermoplastic fibers serve the purpose of melting and adhering to the reinforcing fibers)[0018][0020]
the melting point of the second organic fiber is lower than the heating temperature by 10 ºC or more (melting point of select thermoplastic fibers being below the heated pressing temperature of 277 ºC)[0018][0027][0038].

Regarding claim 2, Huang teaches the fuel cell separator conductive sheet according to claim 1, 
wherein the first organic fiber is at least one selected from aramid, cellulose, acetate and nylon polyester (reinforcing fibers chosen from polyaramid, and carbon fibers)[0018] and 
the second organic fiber is at least one selected from polyethylene, polypropylene and polyphenylene sulfide (thermoplastic fibers chosen from polyethylene, polypropylene and polyphenylene sulfide)[0018].

Regarding claim 3, Huang teaches the fuel cell separator conductive sheet according to claim 1, 
wherein the conductive filler is artificial graphite (conductive filler is graphite)[0008]

Regarding claim 4, Huang teaches the fuel cell separator conductive sheet according to claim 1, 
wherein the conductive filler has an average particle size of 5 to 200 μm (-351 + 100 Tyler mesh size)[0018](approximately 30 – 60 µm)(see attached chart)

Regarding claim 9, Huang teaches a fuel cell separator precursor obtained from the fuel cell separator conductive sheet according to claim 1 (composite material is then stacked)[0008].

Regarding claim 11, Huang teaches a fuel cell separator obtained from the fuel cell separator precursor according to claim 9 (stacked composite material is then compression molded to form bipolar plates)[0008].

Regarding claim 13, Huang teaches a method for producing a fuel cell separator precursor, comprising a step of compressing the fuel cell separator conductive sheet according to claim 1 (stacked composite material is then compression molded to form bipolar plates)[0008].

Regarding claim 15, Huang teaches a method for producing a fuel cell separator, comprising a step of molding the fuel cell separator precursor according to claim 9 while heating the fuel cell separator precursor to a temperature (stacked composite material is then compression molded to form bipolar plates)[0008](the compression mold applies heat and pressure)[0020]
 that is lower than the melting point of the first organic fiber and higher than the melting point of the second organic fiber (the material temperature being hot enough to mold the thermoplastic material into the mold shape). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, US20040229993A1.

Regarding claim 12, Huang teaches a method for producing a fuel cell separator conductive sheet (thermoplastic composite used for making fuel cell bipolar plates)[0003]comprising,  
	Wherein the first organic fiber has a melting point of higher than a heating temperature at which the conductive sheet is molded to produce a fuel cell separator (reinforcing fibers having a higher melting temperature than the pressing temperature of 277 ºC)[0018][0027][0038], and 
	Wherein the melting point of the second organic fiber is lower than the heating temperature by 10 ºC or more (melting point of select thermoplastic fibers being below the heated pressing temperature of 277 ºC)[0018][0027][0038]
	Huang does not teach producing the conductive sheet by a papermaking method from a composition containing a conductive filler, a first organic fiber, and a second organic fiber.
	However, the papermaking method for forming a conductive sheet is a well-known process, and would have been obvious to one skilled in the art at the time of filing as an obvious design choice over the wet-lay process of Huang. 

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US20040229993A1 as applied to claim 1 above, and further in view of Harada, JP2004356091A (in IDS)(see machine translation), and Jeong, US20190022634A1.

Regarding claim 5, Huang teaches the fuel cell separator conductive sheet according to claim 1, 
wherein the first organic fiber has an average fiber length of 0.1 to 10 mm (reinforcing fiber length 20 µm – 5 cm)[0018], 
Huang does not teach wherein the first organic fiber the second organic fiber have an average fiber diameter of 0.1 to 100 μm and the second organic fiber has a length of 0.1 to 10 mm.
Harada teaches a fuel cell separator made with a melted thermoplastic fiber wherein the fiber has a length of 0.5 mm or more and a fiber diameter of 0.1 – 20 μm [pg. 5 paras. 2 – 6]. Further, Harada teaches that the fiber of these dimensions is able to retain a conductive additive with uniform distribution as well as improve mechanical properties through increased entanglement of the fibers [pg. 5 paras. 2 – 6]. 
Jeong teaches an ion exchange membrane for use as a fuel cell separator [0002] wherein the ion exchange membrane comprises a first and second fiber [0027][0028] wherein the one of the fibers is support fiber that is melted [0124][0126] to fuse the fiber mat. Further, Jeong teaches the dimeter of the fibers to be within the range of 0.1 – 100 μm [0030][0093] wherein this range allows for sufficient mechanical strength of the fibers, as well as good spinability [0093]. Then it would have been obvious to one skilled in the art before the filing date to combine the fiber dimeter range of Jeong into the fuel cell separator of Huang to improve mechanical strength, as well as spinability. 

Regarding claim 17, combined Huang teaches the fuel cell separator conductive sheet according to claim 5. 
Further, Huang teaches wherein the average fiber length of the first organic fiber is 0.1 to 6 mm (reinforcing fiber length 20 µm – 5 cm)[0018].
Huang does not teach wherein the average fiber length of the he second organic fiber is 0.1 to 6 mm
Harada teaches a fuel cell separator made with a melted thermoplastic fiber wherein the fiber has a length of 0.5 mm or more and a fiber diameter of 0.1 – 20 μm [pg. 5 paras. 2 – 6]. Further, Harada teaches that the fiber of these dimensions is able to retain a conductive additive with uniform distribution as well as improve mechanical properties through increased entanglement of the fibers [pg. 5 paras. 2 – 6]. 

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US20040229993A1 as applied to claim 1 above, and further in view of Ando, US20190341630A1.

Regarding claim 6, Huang teaches the fuel cell separator conductive sheet according to claim 1, 
Huang does not teach the conductive sheet further comprising a conductive auxiliary agent.
Ando teaches a fuel cell separator made with a thermoplastic resin fibers (fibers melt to bind reinforcement fibers)[0026][0049] with a fiber support (reinforcement fibers)[0026] with a conductive additive (particulate conductive material)[0023], and a further conductive auxiliary agent (fibrous conductive material)[0023]. Further, Ando teaches that the addition of a conductive auxiliary agent provides excellent conductivity [0023].
Then it would have been obvious to one skilled in the art before the filing date to combined the auxiliary conductive agent of Ando with the fuel cell separator sheet of Huang to further improve conductivity. 

Regarding claim 7, combined Huang teaches the fuel cell separator conductive sheet according to claim 6. 
Further, Ando teaches a fibrous conductive auxiliary agent (fibrous conductive material)[0023].

Regarding claim 8, combined Huang teaches the fuel cell separator conductive sheet according to claim 7.
Further, Ando teaches wherein the conductive auxiliary agent has an average fiber length of 0.1 to 10 mm (fiber length 10 μm – 5 mm)[0025] and an average fiber diameter of 3 to 50 μm (diameter 0.5 – 50 μm)[0027].

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US20040229993A1 as applied to claim 1 above, and further in view of Hashimoto, JP2007188696A (in IDS)(see machine translation).

Regarding claim 10, Huang does not teach a fuel cell separator precursor obtained by impregnating the fuel cell separator conductive sheet according to claim 1 with a resin.
	Hashimoto teaches a fuel cell separator [0001] precursor obtained by impregnating a conductive sheet with a resin [0007]. Further, Hashimoto teaches that the impregnation with a resin improves properties such as insulation, water resistance chemical resistance, and gas permeability. 


Regarding claim 14, Huang does not teach a method for producing a fuel cell separator precursor, 
Hashimoto teaches a fuel cell separator [0001] precursor obtained by impregnating a conductive sheet with a resin [0007] and compressing the fuel cell separator conductive sheet (pressing the impregnated preform)[0027][0041]. Further, Hashimoto teaches that the impregnation with a resin improves properties such as insulation, water resistance chemical resistance, and gas permeability [0017]. 
	Then it would have been obvious to one skilled in the art before the filing date to combine the addition of resin as in Hashimoto with the separator precursor if Huang to improve the separator properties. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, US20040229993A1 as applied to claim 1 above, and further in view of Harada, JP2004356091A (in IDS)(see machine translation), Jeong, US20190022634A1, and Jiang, US20080095994A1

Regarding claim 16, Huang teaches the fuel cell separator conductive sheet according to claim 1. 
Huang teaches the second organic fiber is at least one selected from polyethylene, polypropylene and polyphenylene sulfide (thermoplastic fiber selected from polyethylene, 
Huang does not teach wherein the first organic fiber is at least one selected from cellulose, acetate and nylon polyester, and a difference between the melting points of the first and second organic fibers is 40°C or more.
Jeong teaches an ion exchange membrane for use as a fuel cell separator [0002] wherein the ion exchange membrane comprises a first and second fiber [0027][0028] wherein the one of the fibers is support fiber that is melted [0124][0126] to fuse the fiber mat. Further, Jeong teaches the heat resistant fiber to be selected from a list containing cellulose acetate [0073]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to have chosen cellulose acetate as the heat resistant fiber in Huang as an obvious design choice. 
	Jiang teaches a fuel cell bipolar plate [0001] wherein the bipolar plate is made of a plurality of fibers wherein the melting point difference between the fibers is preferably more than 30°C [0081]. Further, Jiang teaches this configuration allows for conductive particles to be easily dispersed within the melted fiber portion while the heat resistant portion remains un-melted which prevents deformation and non-uniformity of the resulting sheet [0130]. Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching of Jiang for a value of difference in melting point temperatures into the fiber selection of Huang to increase dispersion of conductive particles while reducing deformation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724             

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759